                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

 SHANNON T.,                               )      Case No.:    2:18-CV-00131-YY
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      ORDER AWARDING ATTORNEY
                                           )      FEES PER 28 USC 2412(d)
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner,                       )
Social Security Administration,            )
                                           )
              Defendant.                   )
                                           )



       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $5,602.56 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

Plaintiff’s attorney, George J. Wall, and mailed to Plaintiff’s attorney's mailing address

at: 825 NE 20th Ave., Ste. 330, Portland OR 97232. If Plaintiff has such debt, then

the check for any remaining funds after offset of the debt shall be made payable to




Page 1 -- ORDER
Plaintiff ‘s counsel and mailed to Plaintiff's attorney's mailing address stated above.

      IT IS SO ORDERED.

      Dated April 24, 2019.




                                                /s/ Youlee Yim You
                                          Youlee Yim You
                                          United States Magistrate Judge




Page 2 -- ORDER
